Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 5 has been amended as follows: 

5. (currently amended) A transmission device, comprising:
a processor;
a storage medium having computer program instructions stored thereon, when
executed by the processor, perform to:
communicate using a single or a plurality of antennas; generate[s] a single-carrier signal in which a data signal or a training signal has been formed as a symbol block; insert[s] a guard interval into a signal output from the modulation unit and transmit[s] the signal from the communication unit; multiply by a weighting coefficient for separating a signal that is transmitted/received by the antenna or antennas; and obtain[s] information of an impulse response of a communication path from a reception device by transmitting a training signal before starting communication, calculate[s] the weighting coefficient based on the impulse
response of the communication path, and determine[s] a modulation and coding method
and a length of the guard interval that achieve a maximum throughput in accordance with
signal to interference plus noise ratios (SINRs) in a specific period that are calculated by changing the length of the guard interval.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1, 3 and 5:
“
communicate using a single or a plurality of antennas; generate a single-carrier signal in which a data signal or a training signal has been formed as a symbol block; insert a guard interval into a signal output from the modulation unit and transmit the signal from the communication unit; multiply by a weighting coefficient for separating a signal that is transmitted/received by the antenna or antennas; and obtain information of an impulse response of a communication path from a reception device by transmitting a training signal before starting communication, calculate the weighting coefficient based on the impulse response of the communication path, and determine a modulation and coding method
and a length of the guard interval that achieve a maximum throughput in accordance with
signal to interference plus noise ratios (SINRs) in a specific period that are calculated by changing the length of the guard interval.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632